—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered October 22, 1999, which granted the defendant’s motion pursuant to CPLR 4404 to set aside a jury verdict awarding damages to the plaintiff Linda H. Williams to the extent of setting aside the verdict for future pain and suffering and future medical expenses, and ordered a new trial on those items of dam*599ages unless she stipulated to reduce the verdict as to future pain and suffering from the sum of $700,000 to the sum of $200,000, and as to future medical expenses from the sum of $150,000 to the sum of $35,000.
Ordered that the appeal by the plaintiff Francis J. Williams is dismissed, as he is not aggrieved by the order appealed from (see, CPLR 5511); and it is further,
Ordered that the order is reversed, on the law, the defendant’s motion is denied in its entirety, the jury verdict is reinstated, and the matter is remitted to the Supreme Court, Westchester County, for entry of an appropriate judgment; and it is further,
Ordered that the appellant is awarded one bill of costs.
The evidence at trial indicated that the injured plaintiff suffered significant and permanent nerve damage as a result of the defendant’s negligence in performing a hernia operation, which has left her with permanent pain, numbness, and loss of sensation throughout her midsection. The injured plaintiff also suffered scarring and loss of tone and muscle control in her abdomen. The plaintiffs’ expert testified that the injured plaintiff will have to use a “tens” unit and medication to control her pain and that she will need to visit specialists in pain management and receive physical therapy regularly. Under the circumstances, the verdict of $700,000 for future pain and suffering and $150,000 for future medical expenses did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). Ritter, J. P., Altman, Friedmann and Smith, JJ., concur.